United States Department of Labor
Employees’ Compensation Appeals Board

_________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND
)
SECURITY, TRANSPORTATION SECURITY )
ADMINISTRATION, Charleston, SC,
)
Employer
)
_________________________________________ )
W.W., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket Nos. 11-1248 & 11-1707
Issued: April 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 26, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision of March 1, 2011 which denied modification a
wage-earning capacity determination. On July 18, 2011 she also timely appealed OWCP’s
June 10, 2011 schedule award decision. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.2

1
2

5 U.S.C. § 8101 et seq.

The record contains a June 27, 2011 decision that affirmed the denial of compensation for intermittent periods.
Appellant did not appeal this decision.

ISSUES
The issues are: (1) whether appellant met her burden of proof to establish that
modification of the wage-earning capacity determination was warranted; and (2) whether
appellant has more than a one percent impairment of her right leg, for which she received a
schedule award.
FACTUAL HISTORY
This case has previously been before the Board.3 In a July 11, 2011 decision, the Board
affirmed OWCP’s March 10, 2010 decision which found that appellant did not meet her burden
of proof to establish a recurrence of disability for the period beginning June 30, 2009 causally
related to her July 12, 2007 employment injury. The facts and history contained in the prior
appeal are incorporated by reference.
Appellant’s claim was accepted for right hip and right thigh sprains and enthesopathy of
the hip region. On October 23, 2009 OWCP issued a wage-earning capacity decision reducing
her wage-loss compensation to zero. It found that appellant was employed as a transportation
security officer with wages of $638.54 a week effective July 13, 2007. Appellant’s wages were
equal to or exceeded the current pay for the job held at the time of injury. OWCP found that her
actual earnings fairly and reasonably represented her wage-earning capacity. It also found that
appellant demonstrated the ability to perform the duties of this job for more than two months and
it was suitable for appellant’s partially disabled condition. OWCP also found that the position
was not temporary.
An April 6, 2009 report from Dr. Douglas Hein, a Board-certified orthopedic surgeon and
OWCP referral physician, diagnosed hip strain and resolved iliopsoas strain. He noted that
appellant’s current diagnosis was a small labral tear with intermittent hip pain. Appellant also
had intermittent groin pain as a result of her work injury. Dr. Hein opined that she could perform
limited duty with permanent restrictions for eight hours a day. Appellant could walk for no more
than four hours a day, bend or stoop for no more than one hour a day and lift for no more than
one hour a day and no more than 40 pounds.
In a June 5, 2009 report, Dr. Bright McConnell, a Board-certified orthopedic surgeon,
diagnosed bursitis, tendinitis in the hip region and lumbar stenosis. He found that appellant was
at maximum medical improvement with respect to her work-related condition of right hip and
thigh sprain. Dr. McConnell noted that her previous restrictions included limits on prolonged
standing, not to exceed four hours, avoidance of repetitive bending or stooping and lifting
restrictions of 40 pounds. He explained that appellant had residuals of lumbosacral disc disease
with intermittent S1 neuropathy, documented by appellant as a work-related injury.
Dr. McConnell believed that this was aggravated by her work injury of July 12, 2007 but that it
was not an accepted condition. He advised that no further treatment was warranted for the
accepted condition of right hip and thigh sprain. On February 4, 2010 Dr. McConnell clarified
his walking restriction and explained that appellant could walk “frequently” in 250 to 1,000
3

Docket No. 10-1922 (issued July 11, 2011).

2

strides. On April 16, 2010 he provided a work capacity evaluation which noted that her
restrictions were permanent. Dr. McConnell stated that appellant could walk for one to two
hours, no bending or stooping, no lifting over 25 pounds for two to three hours and no kneeling,
squatting or climbing.
Appellant requested a schedule award on June 4, 2010. She provided a February 17,
2009 report from Dr. James K. Aymond, a Board-certified orthopedic surgeon, who noted that
appellant had evidence of neural foraminal stenosis at L5-S1 level pursuant to a magnetic
resonance imaging (MRI) scan and the narrowing was aggravated by her twisting injury of
July 12, 2007. Dr. Aymond opined that she reached maximum medical improvement and that
she had a seven percent impairment of the whole person.
In a June 23, 2010 report, an OWCP medical adviser indicated that appellant was in a
chronic pain management program. He stated that the evidence did not permit assessment of true
impairment of the right leg. In a June 23, 2010 addendum, the medical adviser explained that he
had overlooked Dr. Hein’s April 6, 2009 report. He stated that Dr. Hein’s report was clear and
objective. Appellant had a normal gate and normal findings for the right hip and thigh. The
medical adviser noted that x-rays were normal and concluded that there was no basis for a
permanent impairment other than bursitis or other soft tissue lesion. He referred to Table 16-4
Hip Regional Grid of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) and noted that the bursitis or soft tissue condition affecting the hip
region provided for a default value of class 1 and a C category. The medical adviser opined that
appellant had a one percent permanent impairment of the right lower extremity.4
In a June 29, 2010 report, Dr. J. Edward Nolan, a Board-certified anesthesiologist and
pain management specialist, noted treating appellant since October 26, 2009 for pelvic/hip pain,
lumbar radiculopathy and muscle spasms. In an October 26, 2009 report, he saw her for pain in
the neck, right shoulder, mid back, low back, right leg and buttocks. Deep tendon reflexes were
intact and symmetrical in the bilateral upper and lower extremities. Sensory function was
grossly intact in the bilateral upper and lower extremities and motor function was normal.
Appellant walked with a limp. She had mild cervical pain in the right paraspinous musculature
to the right trapezius muscle; mild to moderate right shoulder pain; radiculopathy and moderate
lumbar radiculitis pain with range of motion in the right L1-L2, L4-L5 and L5-S1 distribution to
the groin and knee. Appellant had moderate right groin pain. Dr. Nolan diagnosed pelvic/hip
pain, disuse atrophy of the muscles, lumbar radiculopathy and muscle spasms. He opined that
there was nothing structurally in the hip that caused appellant’s pain. On November 3, 2009
Dr. Nolan advised that she could return to work on November 4, 2009 with a 40-pound lifting
restriction, no bending, squatting or crawling, and no pushing or pulling of heavy objects. In a
November 17, 2009 work excuse, he indicated that appellant called his office to report that she
was unable to work due to increased pain. Dr. Nolan provided work excuses for her absence
from work on November 28 and December 26, 2009 due to increased pain. In a January 25,
2010 report, he explained that appellant indicated that she was unable to walk long distances due
to her hip, groin and leg pain and asked that Dr. McConnell explain why she had issues with
prolonged walking. On January 26, 2010 Dr. Nolan requested that appellant be excused from
4

A.M.A., Guides 512 (6th ed. 2008).

3

work on January 16 and 22, 2010 due to increased hip pain. He advised that she could not walk
prolonged distances. Dr. Nolan submitted other notes and work excuses reporting appellant’s
status and her disability on intermittent dates due to pain.
On July 15, 2010 appellant requested reconsideration of OWCP’s October 23, 2009
wage-earning capacity decision. She alleged that her condition continued until she was removed
from the employing establishment.5 Appellant advised OWCP that she had used all her sick
leave, annual leave and compensatory time because of her work-related injury. In a letter dated
August 13, 2010, she disagreed with the one percent impairment rating provided by the medical
adviser. Appellant also requested compensation for wage loss.
In an August 20, 2010 treatment note, Dr. Antonio Hernandez, a Board-certified internist,
noted treating appellant since January 8, 2010. He indicated that she did not experience an
increase in her blood pressure until after her work injury on July 12, 2007.
In a letter dated August 25, 2010, Martha A. Stitt, a senior human resources specialist,
noted that appellant’s compensation was reduced to zero based upon the suitability of the job that
was offered to her and which she accepted in 2007. She advised that appellant worked in the
position for about three years until her separation on June 25, 2010 which was due to
administrative matters unrelated to her injury. Ms. Stitt challenged appellant’s allegation that her
absences were due to her work injury or that she had a worsening of her work-related condition.
In an August 31, 2010 letter, appellant requested that OWCP allow her to work in her
part-time position. She contended that she had never recovered from her work injury. Appellant
repeated her concerns in letters dated September 3 and 23, 2010. The record contains several
claims for recurrence of disability commencing from November 10, 2009.
In a September 7, 2010 letter, OWCP provided Dr. Aymond with a copy of the medical
adviser’s report for review and comment. No response was received. On October 18, 2010
OWCP requested that the medical adviser review the file.
In an October 18, 2010 addendum, OWCP’s medical adviser advised that the date of
maximum medical improvement should be February 17, 2009, the date of Dr. Aymond’s report.
On October 21, 2010 OWCP denied modification of the October 23, 2009 wage-earning
capacity decision.
On October 25, 2010 OWCP granted appellant a schedule award for one percent
permanent impairment of the right leg. The award covered 2.88 weeks, from June 8 to 28, 2009.
On November 10, 2010 appellant requested a telephonic hearing from the October 25,
2010 schedule award decision. The hearing was held on March 21, 2011.

5

The record indicates that the employing establishment removed appellant effective June 26, 2010 for failure to
follow instructions and for being absent without leave.

4

On November 27, 2010 appellant requested reconsideration of the October 21, 2010
wage-earning capacity decision. She described the circumstances surrounding her injury until
she was terminated and alleged that she continued to be in physical and mental pain. Appellant
referred to a 2007 incident in a supermarket where she slipped. She argued that her medical
condition had worsened with increased disability.
By decision dated March 1, 2011, OWCP denied modification of the October 23, 2009
loss of wage-earning capacity decision.
In a letter dated April 19, 2011, appellant repeated her disagreement with the schedule
award decision. She indicated that she was unable to walk “distances” without pain. Appellant
indicated that she believed that she needed a second opinion.
By decision dated June 10, 2011, OWCP’s hearing representative affirmed the
October 25, 2010 schedule award decision.
LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.6
OWCP’s procedure manual provides that, if a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss.7 The procedure manual further indicates that,
under these circumstances, the claims examiner will need to evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity decision.8
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.9 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.10

6

See Katherine T. Kreger, 55 ECAB 633 (2004).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
8

Id.

9

Tamra McCauley, 51 ECAB 375, 377 (2000).

10

Id.

5

ANALYSIS -- ISSUE 1
OWCP determined that appellant was unable to return to her date-of-injury position. The
employing establishment offered her a position as a transportation security officer on
July 13, 2007.
OWCP reduced appellant’s compensation benefits based on her actual earnings as a
transportation security officer on October 23, 2009, more than 60 days after she returned to
work. It found that she was employed as a transportation security officer for with wages of
$638.54 per week effective July 13, 2007. OWCP found that the position fairly and reasonably
represented appellant’s wage-earning capacity. It also found that she had demonstrated the
ability to perform the duties of this job for over two months, and the position was considered
suitable for her partially disabled condition. OWCP also found that there was no evidence that
the position was temporary and reduced appellant’s wages to zero as the current pay rate was
equal to or greater than the pay rate at the time of the injury.
Appellant continued to work in this position until her separation on June 25, 2010 due to
administrative matters unrelated to her injury. She then requested a resumption of compensation
for wage loss. Appellant alleged that her condition did not improve and she was removed from
the employing establishment.
The Board finds that the original wage-earning capacity determination was not in error.
OWCP’s wage-earning capacity determination was consistent with section 8115(a) of FECA
which provides that the wage-earning capacity of an employee is determined by appellant’s
actual earnings if her actual earnings fairly and reasonably represent her wage-earning
capacity.11 The position was not temporary or part time. Appellant worked in this position from
July 12, 2007 until she was separated from her position on June 25, 2010 due to matters
unrelated to her work injury.
Appellant also has not shown a material change in the nature and extent of the injuryrelated condition. Reports from Dr. Nolan noted her status, work restrictions and her complaints
of pain. These are insufficient to establish a material change in appellant’s injury-related
condition. While Dr. Nolan provided excuses for work on dates in which she had pain and
muscle spasms, he did not explain how this represented a material change in her accepted right
hip and right thigh sprains and enthesopathy of the hip region. In his June 29, 2010 report, he
advised that he had been treating appellant since October 26, 2009 for pelvic/hip pain, lumbar
radiculopathy and muscle spasms but he did not address whether the nature and extent of the
injury-related conditions had changed materially. Many of Dr. Nolan’s reports noted treating her
for pain and symptoms unrelated to the injury-related conditions involving the right hip and
thigh. He did not offer any opinion to explain how appellant’s accepted conditions had
materially changed and would cause her to be disabled for her job as a transportation security
officer. Therefore, these reports are of limited probative value and do not establish a basis for
modification of OWCP’s wage-earning capacity determination.

11

A.P., 58 ECAB 198 (2006).

6

Additionally, Dr. McConnell, in his June 5, 2009 report, indicated that appellant had
residuals of lumbosacral disc disease with intermittent S1 neuropathy, which he believed was
aggravated by appellant’s July 12, 2007 work injury, but it was not an accepted condition.12 He
explained that no further treatment was warranted with regard to appellant’s accepted hip
conditions. In his February 4, 2010 report, Dr. McConnell clarified appellant’s work restrictions.
However, he did not offer any opinion to explain how her accepted conditions would cause her
to be disabled for her job as a transportation security officer. Thus, Dr. McConnell’s reports are
of limited probative value. No other medical reports specifically address how there was a
material worsening of appellant’s accepted conditions that prevented her from performing her
transportation security officer job.
The Board finds that the medical evidence does not establish a material change in the
nature and extent of appellant’s injury-related conditions and that the accepted conditions caused
her to be disabled for her job as a transportation security officer. Furthermore, there is no
evidence in the record that she was retrained or otherwise vocationally rehabilitated.
As noted, the burden of proof is on the party attempting to show a modification of the
wage-earning capacity. In this case, appellant has not met any of the three criteria for modifying
OWCP’s October 23, 2009 wage-earning capacity determination.13
On appeal, appellant asserts a material change in her accepted conditions. However, as
explained, the medical evidence does not establish that an injury-related condition caused
increased disability. Appellant may request modification of the wage-earning capacity
determination, supported by new evidence or argument, at any time before OWCP.
LEGAL PRECEDENT -- ISSUE 2
The schedule award provision of FECA14 and its implementing federal regulations,15 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted

12

For conditions not accepted by OWCP as being due to an employment injury, the claimant bears the burden of
proof to establish that the condition is causally related to the work injury. Jaja K. Asaramo, 55 ECAB 200 (2004).
13

After she filed her April 26, 2011 appeal of OWCP’s denial of modification of its wage-earning capacity
decision, OWCP issued a September 15, 2011 decision that denied modification of the wage-earning capacity
determination. The September 15, 2011 OWCP decision is null and void as OWCP and the Board may not have
concurrent jurisdiction over the same issue. See Russell E. Lerman, 43 ECAB 770 (1992); Douglas E. Billings, 41
ECAB 880 (1990).
14

5 U.S.C. § 8107.

15

20 C.F.R. § 10.404.

7

the A.M.A., Guides as the uniform standard applicable to all claimants.16 For decisions issued
after May 1, 2009, the sixth edition will be used.17
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS).18 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).19
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.20
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.21 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.22 A schedule award is not payable for an impairment of the
whole body.23
ANALYSIS -- ISSUE 2
In support of her claim for a schedule award, appellant provided a February 17, 2009
report from Dr. Aymond who noted her history, examined her and rated permanent impairment.
Dr. Aymond opined that she had a seven percent impairment of the whole person. However, as
noted above, a schedule award is not payable for an impairment of the whole body.24 Thus, this
report is of limited probative value.

16

Id. at § 10.404(a).

17

FECA Bulletin No. 09-03 (issued March 15, 2009).

18

A.M.A., Guides 494-531; see J.B., Docket No. 09-2191 (issued May 14, 2010).

19

A.M.A., Guides 521.

20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
21

Pamela J. Darling, 49 ECAB 286 (1998).

22

Thomas J. Engelhart, 50 ECAB 319 (1999).

23

N.M., 58 ECAB 273 (2007).

24

Id.

8

Board precedent is well settled however that, when an attending physician’s report gives
an estimate of impairment, but does not indicate that the estimate is based upon the application
of the A.M.A., Guides or improperly applies the A.M.A., Guides, OWCP is correct to follow the
advice of its medical adviser or consultant where he or she has properly utilized the A.M.A.,
Guides.25
In a June 23, 2010 report, OWCP’s medical adviser reviewed the medical record and
determined that there were no abnormal physical findings regarding the accepted conditions in
the right hip or thigh. Furthermore, he indicated that x-rays were normal and concluded that
there was no basis for a permanent impairment other than bursitis or other soft tissue lesion. The
medical adviser found that appellant had one percent leg impairment under Table 16-4 for a class
1 bursitis. He determined the default leg impairment was one percent and with the assigned
grade modifier there was no adjustment under the net adjustment formula.26 The Board finds
that the medical adviser’s June 23, 2010 report properly applies the medical findings of record to
the A.M.A., Guides and establishes that appellant has no more than one percent impairment of
her right lower extremity for which she received a schedule award.
Although appellant argues on appeal that she had greater impairment, this assertion is not
supported in the medical record. There is no medical evidence of record in conformance with
the sixth edition of the A.M.A., Guides, which supports any greater impairment of her right leg.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that
modification of the wage-earning capacity determination was warranted. The Board further
finds that she has no more than a one percent impairment of her right lower extremity, for which
she received a schedule award.

25

See Ronald J. Pavlik, 33 ECAB 1596 (1982); Robert R. Snow, 33 ECAB 656 (1982); Quincy E. Malone, 31
ECAB 846 (1980).
26

A.M.A., Guides 512.

9

ORDER
IT IS HEREBY ORDERED THAT the June 10 and March 1, 2011 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

